



Solasglas Investments, LP
c/o DME Advisors II, LLC
140 East 45th Street, 24th Floor
New York, NY 10017


August 5, 2020


Greenlight Reinsurance, Ltd.
Greenlight Reinsurance Ireland, DAC
65 Market Street, Suite 1207
Camana Bay
P.O. Box 31110
Grand Cayman, KY1-1205
Cayman Islands




This letter agreement is entered into in connection with the investments by
Greenlight Reinsurance, Ltd. (“Greenlight Re”) and Greenlight Reinsurance
Ireland, DAC (“GRIL”) in Solasglas Investments, LP, a Cayman Islands exempted
limited partnership (the “Partnership”), pursuant to the amended and restated
exempted limited partnership agreement of the Partnership, dated August 30, 2018
and effective September 1, 2018, as amended on February 26, 2019, June 18, 2019
and December 27, 2019 (the “Partnership Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings given to them in the
Partnership Agreement.


The General Partner and the Investment Advisor each hereby agree that,
notwithstanding anything to the contrary contained in the Partnership Agreement,
from July 1, 2020 until such date on which neither Greenlight Re nor GRIL is a
limited partner in the Partnership, or as further modified by agreement of the
parties:


(a)the Deployed GLRE Investment Portfolio (as defined below) shall not exceed an
amount equal to 50% of the GLRE Surplus (as defined below);


(b) in the event that the Deployed GLRE Investment Portfolio exceeds 50% of the
GLRE Surplus (“Excess Assets”), the General Partner and the Investment Advisor
will use their respective commercially reasonable efforts to promptly liquidate
positions in Excess Assets to Non-Risk Assets (as defined below) as may be
necessary to comply with the preceding paragraph (a); and


(c)until June 30, 2021, Non-Risk Assets will not be subject to any Management
Fee or Performance Allocation.


“Deployed GLRE Investment Portfolio” means an amount equal to the value of the
gross long exposure (delta adjusted for derivative instruments) held in the
Partnership for the benefit of Greenlight Re and GRIL.





--------------------------------------------------------------------------------



“GLRE Surplus” means the shareholders’ equity of Greenlight Capital Re, as
reported in Greenlight Capital Re’s then most recent quarterly U.S. GAAP
financial statements adjusted monthly for Net Profits and Net Losses as reported
by the Partnership during any intervening period.


“Non-Risk Assets” means cash, cash equivalents and/or any U.S. government issued
security with an original maturity date of 180 days or less.


This letter agreement may be executed in one or more counterparts, each one of
which will be deemed an original, and all of which together will constitute one
and the same agreement. This letter agreement may not be amended or modified
without the written consent of all of the parties hereto.

This letter agreement constitutes a valid and binding agreement of the parties
hereto, enforceable against each party in accordance with its terms.





--------------------------------------------------------------------------------





If the above correctly reflects your understanding and agreement with respect to
the foregoing matters, please so confirm by signing and returning the enclosed
copy of this letter agreement.


Very truly yours,




DME ADVISORS II, LLC






By: /s/ Daniel Roitman
Name: Daniel Roitman
Title: COO






DME ADVISORS, LP




By: /s/ Daniel Roitman
Name: Daniel Roitman
Title: COO






Accepted and agreed as of the date first written above:




GREENLIGHT REINSURANCE, LTD.




By: /s/ Tim Courtis
Name: Tim Courtis
Title: Chief Financial Officer








GREENLIGHT REINSURANCE IRELAND, DAC




By: /s/ Patrick O'Brien
Name: Patrick O'Brien
Title: Chief Executive Officer

